                         Case 2:20-cv-01439-APG-EJY Document 23 Filed 08/02/21 Page 1 of 4




                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 Robert.Freeman@lewisbrisbois.com
                      E. MATTHEW FREEMAN
                    3 Nevada Bar No. 14198
                      Matt.Freeman@lewisbrisbois.com
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    5 Las Vegas, Nevada 89118
                      702.893.3383
                    6 FAX: 702.893.3789
                      Attorneys for Defendants
                    7

                    8                               UNITED STATES DISTRICT COURT

                    9                                      DISTRICT OF NEVADA

                   10                                                   ***

                   11 TERREL GREGORY and ELLA UKAOMA-                     CASE NO. 2:20-cv-1439-APG-EJY
                      GREGORY, individuals,
                   12                                                     STIPULATION AND ORDER TO
                                      Plaintiff,                          EXTEND DISCOVERY DEADLINES
                   13
                              vs.                                         [THIRD REQUEST]
                   14
                      REBECCA PALMER, an individual; SEAN
                   15 MONTGOMERY, an individual; OSCAR
                      CONCHAS, an individual; JESSE CESENA,
                   16 an individual; THE CITY OF NORTH LAS
                      VEGAS, a municipal governmental entity and
                   17 a political subdivision of the State of Nevada;
                      DOE EMPLOYEES I through X, inclusive,
                   18 DOES I through XV, inclusive; and ROE
                      CORPORATIONS I through X, inclusive,
                   19
                                      Defendants.
                   20

                   21            Pursuant to LR 6-1 and LR 26-3, the parties, by and through their respective counsel of
                   22 record, hereby stipulate and request that this Court extend discovery in the above-captioned case

                   23 by ninety-one (91) days, up to and including Monday, December 6, 2021. In addition, the parties

                   24 request that the all other future deadlines contemplated by the Discovery Plan and Scheduling

                   25 Order be extended pursuant to Local Rule. In support of this Stipulation and Request, the parties

                   26 state as follows:

                   27 …

                   28 …
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4822-1628-9012.1
ATTORNEYS AT LAW
                         Case 2:20-cv-01439-APG-EJY Document 23 Filed 08/02/21 Page 2 of 4




                    1            1.         On August 4, 2020, Plaintiffs filed their Complaint in the United States District

                    2                       Court, District of Nevada.

                    3            2.         On September 8, 2020, Defendants filed their Answer to Complaint.

                    4            3.         On September 22, 2020 the parties conducted an initial FRCP 26(f) conference

                    5            4.         On September 29, 2020, Defendants served their FRCP 26 Initial Disclosures on

                    6                       Plaintiff.

                    7            5.         On October 2, 2020, Plaintiff served his FRCP 26 Initial Disclosures on Defendant.

                    8            6.         On November 5, 2020, the Court entered the Stipulated Discovery Order.

                    9            7.         On January 26, 2021, Defendant served written discovery on Plaintiff. Plaintiff

                   10                       served his responses on March 3, 2021.

                   11            8.         On March 9, 2021, Plaintiff served written discovery on Defendants. Defendants

                   12                       served their responses on May 11, 2021.

                   13            9.         On July 13, 2021, Defendants took the deposition of Plaintiff Terrell Gregory.

                   14                                            DISCOVERY REMAINING

                   15
                                 1.         The parties will continue participating in written discovery.
                   16
                                 2.         Defendants will take the depositions of plaintiffs.
                   17
                                 3.         Plaintiffs will take the depositions of the defendants.
                   18
                                 4.         Defendants will gather records/documents pertinent to plaintiffs’ claim.
                   19
                                 5.         The parties may take the depositions of any and all other witnesses garnered
                   20
                                            through discovery.
                   21
                                 6.         The parties will depose the respective expert witnesses.
                   22

                   23                      WHY REMAINING DISCOVERY HAS NOT BEEN COMPLETED
                   24            The parties aver, pursuant to Local Rule 26-3, that good cause exists for the following
                   25 requested extension. This Request for an extension of time is not sought for any improper purpose

                   26 or other purpose of delay. Rather, it is sought by the parties solely for the purpose of allowing

                   27 sufficient time to conduct discovery.

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4822-1628-9012.1                                       2
                         Case 2:20-cv-01439-APG-EJY Document 23 Filed 08/02/21 Page 3 of 4




                    1            An extension is requested in this case primarily because one of the Plaintiffs has died

                    2 during the pendency of this litigation. On March 27, 2021, Eila (Ella) Ukaoma-Gregory passed

                    3 away.         Plaintiff Terrel Gregory therefore requires an extension of time to prepare an

                    4 administration for the estate to further pursue the litigation on behalf of his mother.

                    5            Extension or Modification of The Discovery Plan and Scheduling Order. LR 26-3 governs

                    6 modifications or extension of the Discovery Plan and Scheduling Order. Any stipulation or

                    7 motion to extend or modify that Discovery Plan and Scheduling Order must be made no later than

                    8 twenty-one (21) days before the expiration of the subject deadline and must comply fully with LR

                    9 26-3.

                   10            This is the third request for extension of time in this matter. The parties respectfully

                   11 submit that the reasons set forth above constitute compelling reasons for the short extension.

                   12            The following is a list of the current discovery deadlines and the parties’ proposed
                   13 extended deadlines:

                   14      Scheduled Event          Current Deadline                    Proposed Deadline
                   15

                   16      Discovery Cut-off        Monday, September 6, 2021           Monday, December 6, 2021

                   17      Deadline to Amend        Closed                              Closed
                           Pleadings or Add
                   18      Parties
                           Expert Disclosure        Closed                              Closed
                   19      pursuant to FRCP26
                           (a)(2)
                   20
                           Rebuttal Expert        Closed                                Closed
                   21      Disclosure pursuant to
                           FRCP. 26(a)(2)
                   22
                           Dispositive Motions      Wednesday, October 6, 2021          Wednesday, January 5, 2022
                   23      Joint Pretrial Order     Friday, November 5, 2021            Friday, February 4, 2022
                   24

                   25 …

                   26 …

                   27 …

                   28 …
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4822-1628-9012.1                                 3
                         Case 2:20-cv-01439-APG-EJY Document 23 Filed 08/02/21 Page 4 of 4




                    1            WHEREFORE, the parties respectfully request that this Court extend the discovery period

                    2 by ninety-one (91) days from the current deadline of September 6, 2021, up to and including

                    3 December 6, 2021,and the other dates as outlined in accordance with the table above.

                    4
                         Dated this 2nd day of August, 2021.              Dated this 2nd day of August 2021.
                    5
                         LEWIS BRISBOIS BISGAARD & SMITH LLP              CLEAR COUNSEL LAW GROUP
                    6
                         /s/ Robert W. Freeman                            /s/ Shea I. Billadeau
                    7    ROBERT W. FREEMAN, JR.                           JARED RICHARDS
                         Nevada Bar No. 3062                              Nevada Bar No. 11254
                    8    E. MATTHEW FREEMAN                               SHEA I. BILLADEAU
                         Nevada Bar No. 14198                             Nevada Bar. 14481
                    9
                         6385 S. Rainbow Blvd., Suite 600                 1671 W. Horizon Ridge Parkway, Suite 200
                   10    Las Vegas, Nevada 89118                          Henderson, Nevada 89102
                         Attorneys for Defendants                         Attorney for Plaintiffs
                   11

                   12

                   13                                                  ORDER

                   14            IT IS SO ORDERED.

                   15            Dated this 2nd day of August, 2021.

                   16

                   17                                                  _______________________________
                                                                           U.S. MAGISTRATE JUDGE
                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4822-1628-9012.1                                  4
